DISSENTING OPINION
Hatfield, Judge:
It is well settled that the terms “made of,” '“manufactures of,” “manufactured of,” and “composed of” when used in tariff statutes are kindred expressions (United States v. Guy B. Barham, 26 C. C. P. A. (Customs) 83, T. D. 49614, and cases therein cited), and that any of such terms necessarily implies that the material of which an article is manufactured, made, or composed had a prior, separate, and independent existence. Cohn & Lewis v. United States, 25 C. C. P. A. (Customs) 220, T. D. 49335, and cases therein cited and reviewed.
In the majority opinion it is stated, with reference to the decision of this court in the case of United States v. Macy & Co., 7 Ct. Cust. Appls. 8, T. D. 36256, that:
It is true that in United States v. Macy, supra, Judge Barber, speaking for the court, announced the preexisting material rule as applying to the provision “articles made in whole or in part” and employed some language which might be regarded as implying that “composed in part” had the same meaning as “made in part of,” 'but the term “composed of” was not involved in that case nor in any case to which reference was there made.
The language contained in paragraph 358 of the tariff act of 1913 under consideration in that case read: “and articles made in whole or in part of any of the foregoing fabrics or articles.”
In the Macy case the court obviously considered the language “made in whole or in part of” to be synonymous with the language “composed in whole or in part of,” for, in stating the issue, it said: “There remains, then, for determination the precise issue as to whether it can be said that the article is composed in part of braid.” (Italics mine.) The court then disposed of that issue in the following language:
In order to declare that a thing is made in part of braid, it must appear that braid, .as that word is commonly understood, has been brought into existence and is one of the materials used in making the article under examination. [Italics mine.]
The issues presented by this appeal are: Are the involved gloves covered in the first provision in paragraph 1529 (a) for “Laces, lace fabrics, and lace articles,” or, if not, are they covered by the second provision contained therein for “all thé foregoing, and fabrics and articles wholly or in part thereof?”
*362The majority of the court has found it unnecessary to decide the--first issue owing to the fact that it concludes that the merchandise .falls within the second provision.
It is contended by counsel for appellant that the provision for "fabrics and articles wholly or in part” of lace should be construed as. though it read “fabrics and articles composed wholly or in part” of lace; that the term “composed” or a kindred term, such as “made,” although not used by the Congress in that provision, is necessarily implied; and that the provision is not open to any other “grammatical”' or “logical” construction.
. In support of that contention, counsel call the attention of the court, to the fact that the language in the provision here under consideration was in the bill (H. R. 2667, which later became the Tariff Act of 1930) as originally drafted and introduced in the House of Representatives, and it is stated by counsel, which statement cannot be-successfully challenged, that in many paragraphs of the Tariff Act of 1930 the Congress used either the language “composed wholly or in chief value” or “made wholly or in chief value” of certain material,, and in many other paragraphs of the act the terms “composed” and “made” were omitted in otherwise similar clauses where obviously no difference in meaning was intended. Many paragraphs in the Tariff' Act of 1930 are enumerated in the brief of counsel for appellant as illustrative of the point thus made. Paragraphs in which the words “composed” or “made” are used in such clauses are: 339, 342, 346,. 369, 373, 385, 397, 1118, 1403, 1404, 1405, 1504, 1506, 1518, 1519, 1526, 1527, 1530, 1532, 1539, and 1543, and paragraphs containing similar clauses from which the words “made” and “composed” have been omitted are: 347, 353, 380, 363, 396, 409, 411, 412, 907, 908, 909, 910, 911, 912, 913, 914, 915, 916, 917, 918, 919, 1505, and many others.
In paragraph 1532 (a) and (b) of the Tariff Act of 1930 the Congress has used the term “made” in one clause, and has omitted it in another otherwise similar clause. In paragraph 1532 (a) provision is made for “Gloves made wholly or in chief value of leather” at various, rates of duty, according to lengths, etc. [italics mine]; whereas, paragraph 1532 (b) contains the provision for “Gloves wholly or in chief value of leather made from horsehides or cowhides.” Clearly the Congress intended each of those provisions to cover only such gloves as were “made,” “composed,” or “manufactured” wholly or in chief value of leather.
What, then, is the basis for holding that in providing in paragraph-1529 (a) for “Laces, lace fabrics, and lace articles,” and for “all the-foregoing, and fabrics and articles wholly or in part thereof,” that is, wholly or in part of laces, lace fabrics, or lace articles, the Congress-did not intend that the articles and fabrics covered by the second *363provision should be composed or made wholly or in part of the “Laces, lace fabrics, and lace articles” provided for in the first provision? .[Italics mine.]
The answer by the majority of the court, as I understand it, is that the principle announced and applied in the cases cited in its opinion should not be given application “where the language of the statute does not expressly compel it,” and that the Congress never intended that it should be applied to the involved provisions in paragraph 1529 (a), supra.
I find no other argument or reasoning in the majority opinion in support of the conclusion reached therein.
In view of what I have hereinbefore stated, it would seem to be clear that the second provision of the statute here under consideration should be construed as though it read “all the foregoing [laces, lace fabrics, and lace articles], and fabrics and articles [composed or made] wholly or in part thereof,” and that, when it is so construed, the fabrics and articles provided for therein must be composed or made wholly or in part of laces, or lace fabrics, or lace articles, which had a prior, separate, and independent existence.
There is another reason, however, which, it seems to me, supports the construction I have placed upon the provisions in question. The Congress certainly intended that the second provision in paragraph 1529 (a) should relate back to the first provision which includes, in addition to laces, lace fabrics and lace articles. Obviously, a fabric or article could not be classified under the second provision as being wholly or in part of a lace fabric or a lace article, unless such lace fabric or lace article had a prior, separate, and independent existence. The Congress, of course, was aware of that fact, and could not have intended that the second provision should have one meaning when construed in connection with the terms “lace fabrics” and “lace articles” and an entirely different meaning when construed in connection with the term “laces.”
Owing to the fact that the involved articles were not made wholly or in part of lace which had a separate and independent existence prior to the manufacture of such articles, I am of opinion that they .are not properly dutiable under the second provision of paragraph 1529 (a), supra.
The involved articles, of course, are neither laces nor lace fabrics, and, therefore, if they are properly classifiable under the first provision it must be because they come within the term “lace articles” provided for therein.. In view of the fact that the term “lace articles” in the first part of the paragraph in question is associated with the terms “Laces” and “lace fabrics,” each of which terms obviously was intended by the Congress to cover only such articles as are composed wholly or substantially wholly of lace, and in view of the further fact that paragraph 1529 (a), supra, also contains a provision for “fabrics *364and articles wholly or in part” of lace, I think it was the evident purpose of the Congress to include within the provision for “lace articles” contained in the first part of the paragraph only such articles as are-composed wholly or substantially wholly of lace, and that unless the involved articles are composed wholly or substantially wholly of lace-they were not intended by the Congress to be covered by that provision. See United States v. Guy B. Barham Co., supra, and cases, therein cited.
Although considerable evidence was introduced by the parties upon that phase of the case, the trial court declined to make a finding as to whether the involved articles are composed wholly or substantially wholly of lace. Accordingly, I am of opinion that the judgment should be reversed,' and the cause remanded to the trial court for a finding on that issue.
I am authorized to say that Presiding Judge Garrett concurs in these views.